Citation Nr: 0425193
Decision Date: 09/14/04	Archive Date: 01/04/05
DOCKET NO, 02-22 072                        DATE SEP 14 2004

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho

THE ISSUES

1. Entitlement to an initial evaluation in excess of 50 percent for post-traumatic stress disorder (PTSD).

2. Entitlement to an effective date prior to August 31, 2001 for the grant of service connection for PTSD.

3. Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disability (TDIU).

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The appellant is reported to have had active service from November 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office located in Boise, Idaho (RO), which granted a claim of service connection for PTSD and assigned a 50 percent initial evaluation effective from August 31, 2001 (the date of receipt of claim).

As the appellant appeals an initial rating following an award of service connection, the rating issue on appeal is not the result of a claim for "increased" entitlement, but rather one involving the propriety of the original evaluation assigned to PTSD. See Fenderson v. West, 12 Vet. App. 119 (1999).

The issues of an initial evaluation of 50 percent for PTSD and entitlement to a TDIU are remanded to the RO via the Appeals Management Center (AMC) in Washington, D.C. VA will notify the appellant if any further action is required on his part.

FINDING OF FACT

The appellant's claim of entitlement to service connection for PTSD was received on August 21,2001.

CONCLUSION OF LAW

An effective date earlier than August 31, 2001 for the award of service connection for PTSD may not be assigned. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400 (2003).

-2



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist the Claimant

The appellant contends that the effective date for the grant of service connection for PTSD should be May 19,2000, vice the currently-assigned August 21, 2001.

Prior to proceeding with an examination of the merits of the claim, the Board must first determine whether the appellant has been apprised of the law and regulations applicable to this matter; the evidence that would be necessary to substantiate the claims; and whether the claims have been fully developed in accordance with the Veterans Claims Assistance Act (VCAA) and other applicable law. See 38 U.S.C.A. §§ 5100,5102,5103, 5103A, 5107 (West 2002).

The VCAA provides that VA shall apprise the claimant of what evidence would substantiate the claim for benefits and further allocate the responsibility for obtaining such evidence. The VCAA further provides that VA will make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for a benefit under a law administered by the Secretary, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. In part, the VCAA specifically provides that VA is required to make reasonable efforts to obtain relevant governmental and private records that the claimant adequately identifies to VA and authorizes VA to obtain. The VCAA further provides that the assistance provided by the Secretary shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary, as further defined by statute, to make a decision on the claim. 38 U.S.C.A. § 5103A.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in part held that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision (i.e., that of the RO) on a claim for VA benefits. In Pelegrini, it was also observed that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information

- 3 



and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request or tell the claimant to provide any evidence in the claimant's possession that pertains to the claims. This new "fourth element" of the notice requirement comes from the language of38 C.F.R. § 3.159(b)(1). It was also held in Quartuccio v. Principi, 16 Vet. App. 183 (2002) that VA must strictly comply with all relevant provisions of the VCAA.

As will be discussed below, the Board in this decision is finding that the appellant
. filed a claim of service connection for PTSD on August 31,2001, and not earlier. The RO issued notice to the appellant of VA's duty to assist and other VCAA responsibilities in a letter dated in September 2001, prior to the favorable adjudication of the service connection aspect of the claim in February 2002. As such, the timing of the VCAA notices comport with the CA VC's holding in Pelegrini, supra.

As to whether a separate VCAA notification letter should have been issued relative to the specified issue, in a December 2003 General Counsel Opinion regarding notice of information and evidence necessary to substantiate claim for issues raised in Notice of Disagreement, VA General Counsel held that "if, in response to notice of its decision on a claim for which VA has already given the section 5103(a) notice, VA receives a notice of disagreement that raises a new issue, section 7105( d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue." VAOPGCPREC 8-03. Since the appellant was given section 5103(a) notice in letters dated in May and September 2001 regarding his claim for service connection for PTSD, no further notice is required subsequent to the appellant's May 2002 notice of disagreement with the effective date of the grant of service connection for PTSD.

VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim, notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain for the 

-4



claimant. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The VCAA notice letter of September 2001 informed the appellant that VA would obtain all relevant evidence in the custody of a Federal department or agency. The appellant was advised that it was his responsibility to either send medical treatment records from his private physician regarding treatment for his claimed disabilities, or to provide a properly executed release so that VA could request the records for him. The duty to notify the appellant of necessary evidence and of responsibility for obtaining or presenting that evidence has been fulfilled.

VA also has a duty to assist claimants to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. In this case, the appellant's service department medical records are on file, and VA treatment and private medical records have been associated with the claims file, including medical records used by the Social Security Administration (SSA) in their adjudication of the appellant's SSA disability claim. There is no indication that other Federal department or agency records exist that should be requested. As to the issue of entitlement to an earlier effective date for the grant of service connection for PTSD, a VA examination is not material to this issue, although such an examination was accorded the appellant in December 2001 and October 2002.

Further, given the nature of the earlier effective date issue adjudicated on the merits herein, there is no further evidence which the appellant could submit to support the claim. See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). The appellant was advised as to the basis of the denial of this claim regarding the effective date of grant of service connection for PTSD. While he has argued evidence of record, he has not proffered any additional evidence, nor has he alluded to the existence of information not now of record.

The appellant has identified no further lay or medical evidence relevant to the claim that has not already been obtained. As such, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the veteran regarding what further evidence he should submit to substantiate his

- 5 




claim." Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the claimant); Bernard v. Brown, 4 Vet. App. 384,393-94(1993) (holding that when the Board addresses in its decision a question that has not been addressed by the RO, it must consider whether the appellant has been given adequate notice to respond and, if not, whether he has been prejudiced thereby). VCAA is met with regard to the issue adjudicated on the merits herein.

As noted, the appellant argues that the effective date for the grant of service connection for PTSD should not be the August 31, 2001 date of receipt of his claim of service connection for PTSD, but, rather, May 19, 2000, the date he filed an original VA claim of compensation for non-service-connected pension benefits. See 38 U.S.C.A. § 1521(a) (2002).

The effective date of an award based on an original claim for benefits is based on the filing of a claim for such benefits. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.151 (2003). See Wells v. Derwinski, 3 Vet. App. 307 (1992). Benefits are generally awarded based on the "date of receipt" of the claim; 38 C.F.R. §§3.1(r), 3.400 (2003). The effective date of a grant of disability compensation, such as based on a grant of service connection, is the day following separation from active service or the date entitlement arose if claim is received within one year after separation from service; otherwise, the date of receipt of the claim, or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(b)(2)(i). (Emphases added).

Here, the appellant filed no claim within one year of his June 1969 separation from service, as evidenced by the VA claims file. Accordingly, his separation date cannot provide a basis for an earlier effective date on appeal. As to this aspect, the pertinent facts are not in dispute, and it is the law, not the evidence, which governs the outcome in this regard. Sabonis v. Brown, 6 Vet. App. 426 (1994).

- 6 



The law also provides that any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim. Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (2003).

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p). Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim. Such informal claim must identify the benefit sought. 38 C.F.R. § 3.155(a).

The Board's review of the claims folder reveals no informal claim or communication from the appellant or his representative at any time prior to August 31, 2001 that maybe construed as a claim for service connection for PTSD. 38 C.F.R. §§ 3.155(a), 3.157(b).

Additionally, receipt of one of the following will be accepted as an informal claim, if received within one year prior to the receipt of the formal claim of service connection: (1) the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of the claim, and (2), the date of receipt of evidence from a private physician or layman will be accepted when the evidence furnished by or in behalf of the claimant is within the competence of the physician or lay person and shows the reasonable probability of entitlement to benefits. 38 C.F.R. § 3.157(b)(1)(2). These provisions apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established, or when a formal claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission. 38 C.F.R. § 3.157(b).

- 7 



In this case, however, there is no indication in any medical report submitted prior to August 31, 2001 which suggests that the appellant was seeking service connection for PTSD. Specifically, a September 2000 VA examination report regards the examination of appellant for complaints relating to hypertension, seizures and back pain. Additionally, the Board notes that medical and administrative records from SSA were not received at VA until June 2002. In the whole of these records, there is no mention of a diagnosis of PTSD, nor of the appellant's intention to file a claim of service connection for the disability.

As to the appellant's specific contention, he argues that his claim of service connection for PTSD has been pending since May 2000 - identified by the RO as only seeking non-service-connected pension benefits. Having carefully considered the appellant's contentions in light of the record, the Board finds the appellant's contention is unsupported by record.

On May 19, 2000 the VA RO received a VA Form 21-526, Veteran's Application for Compensation or Pension" signed by the appellant. The document makes reference to broken vertebras and seizures, but neither PTSD nor any psychiatric disorder. Rather, the document specifies that it is a claim for "[p]ension," and not service connection. No claimed service connected disabilities were listed.

The Board finds that the May 19, 2000 pension claim may not be accepted as a claim of service connection for PTSD, and the circumstances of the filing of this pension claim does not support the earlier effective date claim on appeal. Under 38 C.F .R. § 3.151(a), an earlier received claim of service connection may be accepted as a claim for the lesser pension benefit. However, the obverse is present here: whether an earlier claim of non-service-connected pension need be accepted as a claim for pension. It has been held that 38 C.F.R. § 3.155(a) does not require that the Board accept an earlier pension application as a claim of service connection for PTSD. Stewart v. Brown, 10 Vet. App. 15, 18 (1997); 38 C.F.R. § 3.155(a). The May 19, 2000 pension claim provides no basis for an earlier effective date for the grant of service connection for PTSD, prior to the August 31, 2001 date of receipt of the claim of service connection for PTSD.

- 8 



In sum, and directly contrary to the appellant's present assertions, there are no documents of record indicating that prior to August 31, 2001, the appellant intended to file any application for service-connected compensation, or any other benefit, based upon the diagnosis of PTSD. Accordingly, there is no basis upon which the Board may grant an effective date earlier than August 31, 2001 date of receipt of his claim of service connection for PTSD, for the grant of service connection for PTSD. Mitscher v. West, 13 Vet. App. 123, 127-28 (1999).

ORDER

The claim of entitlement to an effective date earlier than August31, 2001 for the grant of service connection for PTSD is denied.

REMAND

The record reflects that by rating decision dated in July 2002, the VA RO denied a claim of TDIU. In statements dated and received in September and October 2002, the appellant expressed disagreement with the RO' s denial of his PTSD claim, but also made repeated references to entitlement to increased VA benefits based on his continued "unemployability."

The September 16, 2002 statement is accepted as a notice of disagreement (NOD) relative to the rating decision to deny the TDIU claim. 38 C.F.R. § 20.201 (2003). Because the filing of a notice of disagreement initiates appellate review, the claim pertaining to TD IU must be remanded for the preparation of a statement of the case. Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

As for the TDIU and claim of entitlement to an initial evaluation in excess of 50 percent for PTSD, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107,5126 (West

-9



2002), and its implementing regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), is applicable.

Because the appellant's claim for a total disability evaluation therefore remains pending, and it must account for his service-connected disorders, it is inextricably intertwined with the issue pertaining to the disability evaluation assigned for PTSD. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the appeal is REMANDED for the following actions:

1. The RO will ascertain if the appellant has received any VA, non- VA, or other medical treatment for PTSD, or any other disorder service connected at the time of its review, that is not evidenced by the current record. The appellant should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO should then obtain these records and associate them with the claims folder.

2. The claims file must be reviewed to ensure that any notification and development action required by the VCAA is completed as to the claim for an initial evaluation in excess of 50 percent for PTSD and entitlement to TDIU. See 38 U.S.C.A.§§ 5102, 5103, 5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002). If, and only if appropriate under law, the RO may afford the appellant a clarifying VA mental disorders examination to ascertain the severity of the PTSD, in the context of his claim for total disability rating.

3. Upon completion of the above development, the RO should readjudicate the TDIU claim and issue the appellant a Statement of the Case (SOC) with

- 10



notification of his appellate rights. 38 C.F.R. § 19.26 (2003). The claim should thereafter be returned to the Board, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals

- 11 




